UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1163


CLINCHFIELD COAL COMPANY,

                Petitioner,

          v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS; SIDNEY
LLOYD BURDEN, JR., Administrator of the Estate of Sidney
Burden,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(10-0231-BLA)


Submitted:   October 25, 2011                Decided:   November 7, 2011


Before NIEMEYER, DAVIS, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Timothy W. Gresham, PENN, STUART & ESKRIDGE, Abingdon, Virginia,
for Petitioner.    M. Patricia Smith, Solicitor of Labor, Rae
Ellen James, Associate Solicitor, Patricia M. Nece, Sarah M.
Hurley, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.;
Joseph E. Wolfe, Ryan C. Gilligan, WOLFE, WILLIAMS, RUTHERFORD &
REYNOLDS, Norton, Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Clinchfield Coal Company seeks review of the Benefits

Review Board’s decision and order affirming the administrative

law judge’s award of black lung benefits pursuant to 30 U.S.C.

§§ 901-945 (2006).    Our review of the record discloses that the

Board’s   decision   is   based   upon   substantial   evidence   and   is

without reversible error.     Accordingly, we deny the petition for

review for the reasons stated by the Board.            Clinchfield Coal

Co. v. Director, Office of Workers’ Comp. Programs, No. 10-0231-

BLA (B.R.B. Dec. 23, 2010).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                        PETITION DENIED




                                    2